Exhibit AMENDED AND RESTATED BY-LAWS OF ENZON PHARMACEUTICALS, INC. (A Delaware corporation) ARTICLE I DEFINITION As used in these By-laws as amended, unless the context otherwise requires, the term: Section 1.1 "Assistant Secretary" means an Assistant Secretary of the Corporation. Section 1.2 "Assistant Treasurer" means an Assistant Treasurer of the Corporation. Section 1.3 "Board" means the Board of Directors of the Corporation. Section 1.4 "By-laws" means the initial by-laws of the Corporation, as amended from time to time. Section 1.5 "Certificate of Incorporation" means the initial certificate of incorporation of the Corporation, as amended, supplemented or restated from time to time. Section 1.6 "Corporation" means Enzon Pharmaceuticals, Inc. Section 1.7 "Directors" means directors of the Corporation. Section 1.8 "General Corporation Law" means the General Corporation Law of the State of Delaware, as amended from time to time. Section 1.9 "Office of the Corporation" means the executive office of the Corporation, anything in Section 131 of the General Corporation law to the contrary notwithstanding. Section 1.10 "President" means the President of the Corporation. Section 1.11 "Secretary" means the Secretary of the Corporation. Section 1.12 "Stockholders" means stockholders of the Corporation. Section 1.13 "Treasurer" means the Treasurer of the Corporation. Section 1.14 "Vice President" means a Vice President of the Corporation. ARTICLE II STOCKHOLDERS Section 2.1Place of Meetings. Every meeting of the Stockholders shall be held at the office of the Corporation or at such other place within or without the State of Delaware as shall be specified or fixed in the notice of such meeting or in the waiver of notice hereof. Section 2.2Annual Meeting. A meeting of Stockholders shall be held annually for the election of directors or the transaction of other business at such hour and on such business day as may be determined by the Board and designated in the notice of meeting. Section 2.3Deferred Meeting for Election of Directors, Etc. If the annual meeting of Stockholders for the election of directors and the transaction of other business is not held on the date fixed in Section 2.2, the Board shall call a meeting of Stockholders for the election of directors and the transaction of other business as soon thereafter as convenient. Section 2.4Other Special Meetings. A special meeting of Stockholders (other than a special meeting for the election of directors), unless otherwise prescribed by statute, may be called at any time by the Board or by the President or by the Secretary. At any special meeting of Stockholders only such business may be transacted which is related to the purpose or purposes of such meeting set forth in the notice thereof given pursuant to Section 2.6 of the By-laws or in any waiver of notice thereof given pursuant to Section 2.7 of the By-laws. Section 2.5Fixing Record Date. For the purpose of determining the Stockholders entitled to notice of or to vote at any meeting of Stockholders or any adjournment thereof, or to express consent to corporate action in writing without a meeting, or for the purpose of determining Stockholders entitled to receive payment of any dividend or the allotment of any rights, or entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful 2 action, the Board may fix, in advance, a date as the record date for any such determination of Stockholders. Such date shall not be more than sixty nor less then ten days before the date of such meeting, nor more than sixty days prior to any other action. Section 2.5.1If no such record date is fixed, the record date for determining Stockholders entitled to notice of or to vote at a meeting of Stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held; Section 2.5.2Without limiting the foregoing, in order that the Corporation may determine the Stockholders entitled to consent to corporate action in writing without a meeting, the Board may fix a record date, which record date shall not precede the date upon which the Resolution fixing the record date is adopted by the Board, and which date shall not be more than ten (10) days after the date upon which the resolution fixing the record date is adopted by the Board. Any Stockholder of record seeking to have the Stockholders authorize or take corporate action by written consent shall, by written notice to the Secretary, request the Board to fix a record date. The Board shall promptly, but in all events within ten (10) days after the date on which such a request is received, adopt a resolution fixing the record date. If no record date has been fixed by the Board within ten (10) days of the date on which such a request is received, the record date for determining Stockholders entitled to consent to corporate action in writing without a meeting, when no prior action by the Board is required by applicable law, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the Corporation by delivery to its registered office in the State of Delaware, its principal place of business, or any officer or agent of the Corporation having custody of the book in which proceedings of Stockholders meetings are recorded, to the attention of the Secretary of the Corporation.
